STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                           FOR PUBLICATION
                                                           November 24, 2015
              Plaintiff-Appellee,

v                                                          Nos. 322280; 322281; 322282
                                                           Wayne Circuit Court
MOHAMMAD MASROOR,                                          LC Nos. 14-000869-FC;
                                                                   14-000858-FC;
                                                                   14-000857-FC
              Defendant-Appellant.


Before: GLEICHER, P.J., and SAWYER and MURPHY, JJ.

SAWYER, J. (concurring).

       I concur in the result only.



                                                     /s/ David H. Sawyer




                                          -1-